3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 03/28/2022 has been entered. Claims 1-13 and 17-21 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " L1 to L5…are each independently selected from…." in page 9 para 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim does not appear to include any groups L3 or L4. 

Claim 1 recites the limitation " R1 to R6…are each independently selected from…." in page 9 para 6 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim does not appear to include any groups R1, R2 or R3. 


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 includes structural groups or values A13 and a5 which are not defined in the claim. It is unclear what boundaries these variable groups have in the claims. 

Claim 1 further includes the structural formulae 10-1 and 10-2 which are not clearly connected to the claimed compounds in the claims. It is unclear how these formula are interpreted to be part of the structures claimed. 

For the purpose of examination, these claim limitations will be given the broadest reasonable definitions as set forth in the specification. 

Claim 1 recites the limitation " L1 to L5…are each independently selected from…." in page 9 para 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim does not appear to include any groups L3 or L4. 

Claim 1 recites the limitation " R1 to R6…are each independently selected from…." in page 9 para 6 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim does not appear to include any groups R1, R2 or R3. 

Claims 2- 13 and 17-20 include (and some explicitly recite the same undefined variables) and are rejected for the same reasons. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-11, 14-20 and 23 of copending Application No. 15/273,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims meet all of the limitations of the instant claims. The copending claims are drawn to devices comprising the first and second compounds as instantly claimed and further requiring the presence of a third compound. Given the open language of the instant claims it is clear that the instant claims are open to the presence of the third compound as required in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (WO 2015/037965) (Kang) in view of Matsumoto et al (US 2012/0203010) (Matsumoto).

In reference to claim 21, Kang teaches an organic light-emitting diode including a first electrode, a second electrode and an organic layer positioned between the first electrode and the second electrode, the organic layer including an emission layer including a compound H-1 as shown below and a hole transport material (Kang [13]; [52]; [75]; [76]; [78] [79]).

    PNG
    media_image1.png
    122
    81
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected this device configuration among those disclosed for the device to provide the compound described above, which is both disclosed by Kang and encompassed within the scope of the present claims and thereby arrive at the claimed device.

Kang does not expressly state that the hole transport material is the material as instantly claimed, but teaches that conventionally known materials can be used (Kang [76]). 

With respect to the difference, Matsumoto teaches an OLED comprising a compound A2 as shown below (Matsumoto [0119]), in the hole transport layer of an organic EL device further teaches that it leads to low drive voltage, high luminous efficiency and enhanced durability (Matsumoto [0023]). 

    PNG
    media_image2.png
    190
    230
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    376
    442
    media_image3.png
    Greyscale

In light of the motivation of using the compound A2 as the hole transport material for the hole transport layer of Kang as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound A2 as described by Matsumoto in order to enhance durability, efficiency and reduce driving voltage, and thereby arrive at the claimed invention. 

For Claim 21: Compound 1-13 reads on formula 1 wherein X1 is N,a1 and a5 are each 0, Ar1 is 6-118, Ar2 is 6-114 and A3 reads on formula 2A-1(1) wherein L21 is phenylene, Ar21, and Ar31 are each formula 6-132 and Ar22 and A32 are each formula 6-118. 


Claim 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0326987) (Park) in view of Matsumoto (US 2012/0203010) (Matsumoto).

In reference to claims 1-13 and 18-20, Park teaches an organic light emitting device comprising at least an anode, a cathode, a hole transport layer, an electron transport layer and a light emitting layer (Park [0035]-[0035]) wherein the light emitting layer includes a compound of the formula 11 ( Park [0065]) as shown below as a phosphorescent host material with a dopant exemplified as Ir(ppy)3 as a phosphorescent dopant (Park [0037] [0209]) for example wherein the formula 12 is compound 1-38 (Park [0066]) as shown below. 


    PNG
    media_image4.png
    203
    280
    media_image4.png
    Greyscale
 

for example wherein in the formula 11, X is S (Park [0053]), R1 to R4 and R7 to R10 are each hydrogen (Park [0047]), L is biphenylene (Park [0054] [0025]) and Ar1 is a C22 heterocyclic group (Park [0055] [0027]). 

Park discloses the device including a compound of formula 11 that encompasses the presently claimed device structure, including wherein in the formula 11, X is S, R1 to R4 and R7 to R10 are each hydrogen, L is biphenylene and Ar1 is a C22 heterocyclic group. Each of the disclosed substituents from the substituent groups of Park are considered functionally equivalent and their selection would lead to obvious variants of the compounds of formula 11.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 11 to provide the compound described above, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Park does not expressly teach that the heterocyclic group of Ar1 is a benzobenzofurocarbazole as instantly claimed.

With respect to the difference, Park2 teaches a compound of formula P-17 as shown below that is a compound of Park’s formula 11 wherein Ar1 is a benzobenzofurocarbazole as instantly claimed and teaches that it can be used in a light emitting layer (Park2 [0052]). 


    PNG
    media_image5.png
    294
    143
    media_image5.png
    Greyscale

The substitution of the compound P-17 of Park2 for the compound of formula 11 of Park2 absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predicatable result preparing a light emitting layer material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Park in view of Park2 does not specifically teach that the hole transport layer is comprised of a compound of formula 2 as instantly claimed but exemplifies NPD as a material for use in the hole transport layer.  

With respect to the difference, Matsumoto teaches an OLED comprising, for example, a carbazole compound of formula (2), specifically a compound A3 as shown below (Matsumoto [0119]), in the hole transport layer of an organic EL device further teaches that it leads to low drive voltage, high luminous efficiency and enhanced durability (Matsumoto [0023]) specifically in comparison to NPD (see Matsumoto tables 1-5 where NPD is used as a comparative example). 

    PNG
    media_image2.png
    190
    230
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    378
    370
    media_image6.png
    Greyscale

In light of the motivation of using the compound A3 as the hole transport material for the hole transport layer of Park in view of Park2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound A18 as described by Matsumoto in order to enhance durability, efficiency and reduce driving voltage, and thereby arrive at the claimed invention. 
For Claim 1: The compound of formula P-17 reads on a compound of formula 1L wherein X1 is S, a1 is 2, L1 is phenylene A1, A11, A4 and A14 are each benzene, each group R# is hydrogen and compound A3 reads on formula 2A wherein c22 is 0, c21 is 1, a21 is 1, L21 is phenylene, Ar21 and Ar22 are each biphenyl, R21 is formula 20, a31 is 0, and Ar31 and Ar32 are biphenyl.
For Claim 2: Reads on wherein A1 is benzene and A4 is benzene.
For Claim 3: Reads on wherein X1 and X11 are each S. 
For Claim 4: Reads on wherein L1 and L21 are phenylene.
For Claim 5: Reads on wherein L1 and L21 are formula 3-1.
For Claim 6: Reads on wherein L1 and L21 are formula 4-1.
For Claim 7: Reads on wherein Ar21, Ar22, Ar31, and Ar32 are each unsubstituted biphenyl.
For Claim 8: Reads on wherein Ar21, Ar22, Ar31, and Ar32 are each formula 5-61 wherein e5 is 1 and Z11 is phenyl.
For Claim 9: Reads on wherein Ar21, Ar22, Ar31, and Ar32 are each formula 6-132.
For Claims 10-13: Reads on wherein R21 is formula 20 and each group R# is hydrogen.
For Claim 17: Reads on compound 2-3.
For Claim 18: Reads on the claimed device. 
For Claim 19: Reads on wherein the emission layer includes the first compound and the hole transport layer includes the second compound. 
For Claim 20: Ir(ppy)3 reads on the compound of formula 401 wherein X401 is N, X403 is C, A401 is unsubstituted pyridine, A402 is unsubstituted benzene, Xc1 is 3, xc2 is 0, and M is Ir. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR                                                                                                                                                                                                       only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786